Title: To Thomas Jefferson from Thomas Munroe, 18 February 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  Superintendants OfficeWashington 18 February 1804
               
               The enclosed representation having been this day delivered to me to be laid before you, it may not be improper for the following observations to accompany it.
               A man by the name of Jenkins, tenant of Samuel Davidson an Original proprietor claims the right of retaining possession of the part of the City mentioned in the representation, under that part of the Deed of Trust, of which the enclosed is a Copy, and accordingly keeps the same enclosed as a Corn field—. The Cattle, horses and hogs of the Citizens get into this field, and it is said Jenkins frequently kills them—. Several Applications have been made to me for prompt redress under your Authority, and I have told the Applicants they must resort to the Judicial authority, it being the Opinion of the Attorney of the District “that so soon as Appropriations & designations were made by the President whether for streets or other public purposes, and so soon as Lots were sold to individuals, from that moment did the right of the Original proprietor to possess the land so disposed of cease” I have frequently communicated this to Davidson, Jenkins and the persons who have made complaints, as long ago as April last but Jenkins still keeps up his enclosures and justifies it under his landlords construction of the deed of Trust; altho’ he admits the streets are designated by the plan of the City, and that lots have been sold in their vicinity; but he contends these lots must be required for actual improvements, that the streets must become necessary for the convenience of the improvers of the lots, or of the public in such degree as to make it manifestly necessary that the Original proprietor should relinquish his possession—.
               I have always supposed that these streets were notoriously known as such, and that the plan of the City was a sufficient designation of them, but perhaps you, Sir, may deem it proper to make some declaration on the subject to be published that the Court may have the less hesitation in acting, & Offenders have better information.—
               I have the Honor to be with the utmost respect, Sir Yr mo Ob Hum Servt
               
                  Thomas Munroe
               
            